SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

426
CA 10-02008
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


JAMES MAGUIRE, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

TOWN OF CHEEKTOWAGA, DEFENDANT-APPELLANT.


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (ARTHUR A. HERDZIK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Erie County
(Timothy J. Drury, J.), entered August 4, 2010. The amended order,
insofar as appealed from, granted the cross motion of plaintiff for
leave to serve an amended complaint asserting a cause of action
pursuant to 42 USC § 1983 and adding John/Jane Doe as a defendant.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.




Entered:    April 1, 2011                       Patricia L. Morgan
                                                Clerk of the Court